In my opinion this matter does not appear in the same circumstances as it did when bail was fixed in the sum of $10,000, after the first trial resulted in a hung jury. At the second trial the petitioner was convicted and given life imprisonment. This court after a review of the record found that her guilt of murder under the record was evident, but the cause was reversed because of certain errors in the proceedings.
Since this court after reviewing the record has held there was sufficient evidence to prove petitioner guilty of murder, I do not believe that the order of the trial court fixing appearance bond in the sum of $25,000 pending a new trial is manifestly erroneous. We are now passing upon a matter where all of the evidence has been presented to this court by record on appeal. By agreement, this complete record is to be considered as evidence in support of the state's response to the petition for reduction of bail.
I think, under all the circumstances of the case, the trial court acted correctly in allowing bail to the petitioner, but in view of our conclusion that the evidence is ample to sustain a conviction for murder, I feel that *Page 238 
a $10,000 bond is insufficient, and therefore I respectfully dissent to the order fixing bond in such amount.